Per Curiam.
Before the appointment of the receiver the petitioning creditors had begun actions in the city court, and had obtained orders of attachment, which had been levied upon property of the corporation. After the appointment of the receiver these petitioning creditors presented their petition that the order of injunction against creditors be modified so as to allow the petitioners to enter judgment and issue executions in the actions in the city court. The motion was denied on the ground that the receiver had not been made a party defendant or substituted for the company as defendant in those actions. It clearly would not have been proper to allow the creditors to proceed ex parte, and without such protection to the assets as tile presence of the receiver would furnish. Under all circumstances, if the attachments were valid, there was a lien upon the property levied upon, which would be preserved, and, as far as proper, satisfied in the administration of the assets. The appellants’ counsel insist that at least the injunction order should have been modified so as to allow the entry of judgment and the issuing of execution, unless the receiver should within 10 days apply to be made a party defendant to the action, and such a modification was not asked o£ the court below. There is no reason for granting it, at least at this time. If hereafter there is any improper delay on the part of the receiver it will be in time to have due protection from the delay. Order affirmed, with $10 costs.